DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The word --insulative-- in claim 1 line 6 has been misspelled “insulated”
The claims are to be in English only,  not Italian, see at claim 4 line 3, the Italian phrase “Tessuto tecnico 5186371 verdo nero” should be removed. 
In claim 5 line 2 –claim-- has been misspelled in the plural “claims”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 9, 11-13, 16 and 26 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, lines 2-3, the phrase “a first layer substantially has: a mechanical strength according to Standard ISO 1421 – met. 1” is considered to be indefinite.  The applicant has identified a method of determining the tensile strength of a material but has not recited the tensile strength value for the first layer calculated by this method.  
Claim 4 contains the trademark/trade name “fabric 5186371 by Novurania”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a fabric’s composition and, accordingly, the identification/description is indefinite.  Similarly claim 6 recites trademark/trade name  “Polymar Hochglanz 8210 5240 (Mehgies Mehler Technologies) from Low & Bonar Italy srl” and is therefore also indefinite.  Claim 7 is indefinite as it recites 
Regarding claim 5, in line 7 the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 11 line 2 the phrase “said fastener also comprise” is indefinite, the fastener has not been further defined beyond just fastener.  The word “also” suggests that limitations beyond fastener have previously been recited but none have.  
Claim 12 recites the limitation "the outer perimeter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the frame of said grid" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
The phrase “and a portion” in claim 16 line 4 is considered to be indefinite.  It is uncertain what portion applicant is referencing, a portion of the metal grid or a portion of the protective screen.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “valve” in claim 26 is used by the claim to mean “passages” while the accepted meaning is “an apparatus having structure for varying the flow through a passage.” The term is indefinite because the specification does not clearly redefine the term.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 9, 10, 17-20, 22 and  24  are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by McKee US Patent No. 4,867,216.
The Mckee patent discloses a protective cover for a vehicle comprising:
a flexible protective sheet (10) a vehicle fastener (34) , characterized in that said flexible protective sheet comprises:  a first outer layer (72), resistant to heat/cold, mechanical and chemical stresses, UV ray-shielding and having fastness to light (see column 6, lines 55-65) ,
a second layer  (14) made of thermally insulated fabric (nylon, see vp;umn3 lines 64-68), designed to face a window.

In regard to claim 3, nylon as used in McKee has some chemical resistance to dipping in acetone and hydrocarbons and has a mechanical strength.

In regard to claim 4, the scope of the recited limitations of the tradename material limitation is indefinite, see 112 (b) rejection above.

 In regard to claim 5, nylon is inherently resistant to heat/cold temperatures in the range of -300 – 700 C.  With respect to the fastness to light limitation, nylon has some resistance to light.

In regard to claims 6, 7, and 9, McKee’s sunscreen sheet is made from a first, second and intermediate layer each layer made from a different material. The materials recited in the claims to make the first, second and intermediate layers respectively are indeterminable, these three layer materials are identified by tradename.   See 112 (b) rejection above.

In regard to claim 10, McKee discloses magnets at 34.

In regard to claim 17, McKee discloses passages/openings at 36 that drain water and vent air from underneath the cover into the environment. See column 6, lines 4-12.

In regard to claim 18, McKee discloses a plurality of openings, see figure 4.

In regard to claim 19, McKee discloses a plurality of series with openings adjacent the magnet along all four side of the bottom edge of the protective cover.

In regard to claim 20, the passages 36 in McKee would inherently vent hot air during sunny days.

In regard to claim 22, McKee discloses the openings 36 that extends from inside the cover through the first layer, intermediate layer and second layer and into the environment.

In regard to claim 24, McKee discloses a plurality of magnets, see column 6, lines 4-12. 

	


Claims 1, 3-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee US Patent Application Publication No. 2015/0101768.



a flexible protective sheet (12, see “flexible” in abstract)) a vehicle fastener (suction cups 20), characterized in that said flexible protective sheet comprises:  a first outer layer (PVC layer 14, see paragraph #22), resistant to heat/cold, mechanical and chemical stresses, UV ray-shielding and having fastness to light (see paragraphs #9-11 wherein the PVC is described as UV-ray shielding and resistant to sunlight, PVC  is inherently resistant t heat/cold temperatures; is inherently resistant to mechanical and chemical stresses),
a second layer  made of thermally insulated fabric (see clothing material 18, paragraph #22) , designed to face a window.

In regard to claim 3, PVC has some chemical resistance to dipping in acetone and hydrocarbons and has a mechanical strength.

In regard to claim 4, the scope of the recited limitations of the tradename material limitation is indefinite, see 112 (b) rejection above.

 In regard to claim 5, PVC inherently is resistant to heat/cold temperatures in the range of -300 – 700 C.  With respect to the fastness to light limitation, PVC has some resistance to light.

In regard to claims 6, 7, and 9, Lee’s sunscreen sheet is made from a first, second and intermediate layer each layer made from a different material. The materials rectied in the claims to make the first, second and intermediate layers respectively are indeterminable, these three layer materials are identified by tradename.   See 112 (b) rejection above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US Patent Application Publication No. 2015/0101768 in view of Bingham US Patent No. 4,406,320 .	Lee discloses the claimed limitations as applied above.  The Lee publication also discloses an intermediate layer 16 between the first layer 14 and second layer 18.  In Lee the intermediate layer 16 is a polyester film.
The claimed invention is distinguishable from Lee’s protective screen by its recitation of the intermediate layer being fabricated from a resinated fabric.   
The Bingham patent discloses a vehicle protective screen for a windshield.  The protective  shield is made from a resinated fabric, see column 4, lines 18-31.  
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute a resinated fabric material as taught by Bingham for the polyester film in Lee to obtain a desired degree of rigidity of the protective screen.
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee US Patent Application Publication No. 2015/0101768 in view of Moszelt US Patent No. 2,614,630.
Lee discloses the claimed limitations as applied above.  
The claimed invention is distinguishable from Lee’s protective screen by its recitation of the fastener comprising slots and tie-rod elements.
The Moszelt patent discloses a windshield cover that is connected to the vehicle by tie-rods 26 having a hook at one end 27 and fitted into a slot 25 at the opposite end.    It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute slots and tie-rods as taught by Moszelt for the suction cups in Lee to better secure the protective screen to the vehicle during high winds.

Claims 12 and 13  rejected under 35 U.S.C. 103 as being unpatentable over Lee US Patent Application Publication No. 2015/0101768 in view of  Graham US Patent Application Publication No. 2007/0176458.
 Lee discloses the claimed limitations as applied above.  
The claimed invention is distinguishable from Lee’s protective screen by its recitation of the protective screen having tabs made of stiff rubber

In regard to claim 13, the tabs in Graham are disclosed as being made from a stiff rubber, see paragraph #11.  

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US Patent Application Publication No. 2015/0101768 in view of Lundburg US Patent No. 5,037,156.
Lee discloses the claimed limitations as applied above.  
The claimed invention is distinguishable from Lee’s protective screen by its recitation of the protective screen having two side wings. 
The Lundberg patent discloses a windshield protector having two wing sections (11a, 11b).  The wing sections 11a, 11b are closed between the vehicle body and doors at opposite sides of the vehicle to secure the protective screen.
   It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute wings as taught by Lundburg for the suction cups in Lee to better secure the protective screen to the vehicle during high winds.
In regard to claim 15, the wings in Lundberg are a single piece with each layer (figure 2 shows three layers) of the protective screen including the first outer layer.
Claims 10 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US Patent Application Publication No. 2015/0101768 in view of Yang US Patent No. 9,150,088.
Lee discloses the claimed limitations as applied above.  
The claimed invention is distinguishable from Lee’s protective screen by its recitation of using magnets to secure the protective cover to the windshield and an element configured to allow air circulation through the first, intermediate and second layer of the protective sheet.  

In regard to claim 10, Yang ’088 discloses employing magnets 60 enclosed in the windshield cover, see column 4, lines 18-23.  
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute magnets as taught by Yang ‘088 for the suction cups in Lee for securing the cover to the vehicle more quickly and conveniently.

I regard to claim 17, Yang ‘088 discloses a protective windshield cover for a vehicle having ventilation perforations 210 for the purpose of venting air caught between the windshield and cover into the ambient.
    It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Lee’s protective cover to incorporate ventilation perforations as taught by Yang ‘088 to vent air trapped under the cover so that the cover lays flat and functions properly. See column 5 lines 1-8 and column 6, lines 54-62 in Yang ‘088.
In regard to claim 18 the Yang ‘088 publication discloses a series of openings at 210 that communicate air from beneath the cover into the ambient.  

In regard to claim 20 the Yang ‘088 vents as arranged on the cover would vent hot air underneath the cover created by engine heat.
In regard to claim 21 the Yang ‘088 discloses a cover 220 above the vent openings to prevent snow, rain and debris blocking/entering the vent openings, see column 6 lines 18-26 in Yang ‘088.
In regard to claim 22, the Yang ‘088 discloses a series of openings at 210 that communicated from beneath the cover, through the cover and into the ambient.  It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Lee’s cover to include openings that extends across Lee’s first layer, intermediate layer and second layer to vent the trapped air to the ambient as taught by Yang ‘088.
In regard to claim 23, Lee discloses having perforations/passages only in the second inner layer to provide ventilation, see paragraph #23.
 In regard to claim 24, Yang ’088 discloses employing magnets enclosed in the windshield cover.  It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute magnets s as taught by Yang ‘088 for the suction cups in Lee for securing the cover to the vehicle more quickly and conveniently.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lee US Patent Application Publication No. 2015/0101768 in view of Yang US Patent No. 9,150,088

Lee and Yang ‘088 disclose all the claimed limitations as applied above.
The claimed invention is distinguishable from Lee’s protective screen as modified by Yang ‘088 by its recitation of employing neodymium as the permanent magnet material.  Yang is silent as regard to the magnets material composition. 
 It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate neodymium as taught by Singleton (see paragraph #70) as the magnetic material employed to make the magnets in Lee as modified by Yang ‘088 on account of their wide spread availability and lower cost.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lee US Patent Application Publication No. 2015/0101768 in view of Yang US Patent No. 9,150,088. as applied to claim 17 above, and further in view of Yang US Patent No. 7,044,532.
Lee and Yang ‘088 disclose all the claimed limitations as applied above.
The claimed invention is distinguishable from Lee’s protective screen as modified by Yang ‘088 by its recitation of a valve as an element to vent air from behind the flexible sheet. 
Yang ‘532 in figure 9 discloses an element for venting air from behind a vehicle cover.  The venting element includes passages having a check valve therein, see column 2, lines 14-32.  
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate a check valve vent as taught by Yang “532 in Lee as modified by Yang ‘088 to limit ambient rain water from penetrating beneath the cover while  allowing air and water vapor to escae from underneath the cover.
Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art listed on the attached USPTO Form 892 is cited for their protective sunshade materials and vehicle attachment structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KEVIN P WELDON/             Examiner, Art Unit 3612          

/JASON S MORROW/             Primary Examiner, Art Unit 3612